Name: Commission Regulation (EEC) No 108/93 of 21 January 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 93 Official Journal of the European Communities No L 15/7 COMMISSION REGULATION (EEC) No 108/93 of 21 January 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 093 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . o OJ No L 174, 7. 7. 1990, p . 6 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 5 OJ No L 81 , 28 . 3 . 1991 , p . 108. No L 15/8 Official Journal of the European Communities 23. 1 . 93 ANNEX LOTS A and B 1 . Operation Nos ( »): 1357/92 (lot A); 1358/92 (lot B) 2. Programme : 1992 3. Recipient (2) : Tunisia 4. Representative of the recipient : STIL-25 rue Bel Hassen Bn Chaabane 1005 EL OMRANE (Tunis) Tel.: (216-1 ) 560.117/562.483, fax : 561.882, Telex : 1 5322TN-Tunisie 5. Place or country of destination : Tunisia 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.C.I ) 8 . Total quantity : 2 000 tonnes net 9. Number of lots : two [A 1 000 tonnes, B 1 000 tonnes] 10. Packaging and marking : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IA2.3 and I.C.3)  Markings in French 11 . Method of mobilization : the Community market 12. Stage of supply (8): free at port of shipment  fob at ship's rail 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob at ship's rail) at the port of shipment stage :  Lot A : 1 - 14. 3 . 1993  Lot B : 22. 3 - 4. 4. 1993 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8. 2. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 2. 1993 (b) period for making the goods available (fob at ship's rail) at the port of shipment : Lot A : 15 - 28 . 3 . 1993 Lot B : 5 - 18 . 4. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 3 . 1993 (b) period for making the goods available (fob at ship's rail) at the port of shipment : Lot A : 29. 3 - 11 . 4. 1993 Lot B : 19. 4 - 2. 5. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20. 1 . 1993, fixed by Commission Regulation (EEC) No 3843/92 (OJ No L 390, 29. 12. 1992, p. 5) 23 . 1 . 93 Official Journal of the European Communities No L 15/9 LOT C 1 . Operation No ('): 1127/92 2. Programme : 1992 3. Recipient ^): UNRWA  Supply Division  Vienna International Centre, PO Box 700, A-1400 Vienna, Austria telex : 135310 A  fax (1 ) 230 75 29 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149 Jerusalem, Israel ; (tel . (972-3) 82 80 93 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) 5. Place or country of destination (*) : Israel 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): (See OJ No C 114, 29. 4. 1991 , p. 3-4, I.B.I ) 8. Total quantity : 93 tonnes 9. Number of lots : 1 10. Packaging and marking Q : 1 kg sachets See OJ No C 114, 29. 4. 1991 , p. 4. (I.B.2, I.B.3 and LA.2.1 ) Markings in English Supplementary markings : 'UNRWA' 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins added after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 3 . 1993 18. Deadline for the suply : 11 . 4. 1993 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8. 2. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 2. 1993 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 22. 3  4. 4. 1993 (c) deadline for the supply : 25. 4. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 3 . 1993 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 5  18 . 4. 1993 (c) deadline for the supply : 9. 5. 1993 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : Refund applicable 20. 1 . 1993, fixed by Commission Regulation (EEC) No 3843/92 (OJ No L 390, 29. 12. 1992, p. 5) No L 15/10 Official Journal of the European Communities 23 . 1 . 93 Notes : (') The operation number should be mentioned in all correspondence. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine- 131 levels . (4) Commission Regulation (EEC) No 2330 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts . The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The agricultural exchange rate can be fixed in andvance, in application of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387 31 . 12. 1992, p. 17). (*) Commission delegation to be contacted by the succerssful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. (s) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin. Lots A and B : The successful tenderer shall transmit to the recipient's representative on delivery of the consignment a veterinary certificate in French issued by an official body certifying that the milk is fit for consumption and is from BSE-free animals. Lot C : Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. f) Consignment to be stowed in 20-foot containers not more than 17 tonnes each, net, nor more than 50 containers being shipped per week on any vessel. The contracted shipping terms shall beconsidered full liner terms (liner in / liner out) free Ashdod / container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. (8) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all costs up to the time when the goods clear the ship's rail .